COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

 OSVALDO MIGUEL PEREZ,                          §                   No. 08-13-00024-CR
                  Appellant,
                                                §                      Appeal from the
 v.
                                                §               Criminal District Court No. 1
 THE STATE OF TEXAS,
                            Appellee.           §                  of El Paso County, Texas

                                                §                    (TC#20120D01211)

                                                §

                                         ORDER
       Appellant is represented on appeal by the Honorable Ruben Morales who was elected to

serve as the Judge of the County Court at Law No. 7 of El Paso County, Texas. Judge Morales’

term began on January 1, 2019. The Court has been informed that the trial court granted Judge

Morales’ motion to withdraw and appointed the Honorable Matthew DeKoatz as appellate counsel,

but the Court has not been provided with a copy of the appointment order. The El Paso County

District Clerk is ordered to prepare and file a supplemental clerk’s record which includes the order

appointing Mr. DeKoatz as counsel. The supplemental record is due to be filed no later than

January 24, 2019.

       IT IS SO ORDERED THIS 14TH DAY OF JANUARY, 2019.


                                                     PER CURIAM

Before McClure, C.J., Palafox, J., and Larsen, J. (Senior Judge)
Larsen, J. (Senior Judge), sitting by assignment